Citation Nr: 0948621	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-09 910 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for hypertension.

2.  Entitlement to a compensable initial disability rating 
for lumbar disc disease.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a right lung 
disability.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for a thoracic spine 
disability.

8.  Entitlement to service connection for a hearing loss 
disability.

9.  Entitlement to service connection for residuals of a 
burst left ear drum other than hearing loss.

10.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for missing partial 
spinal cord. 

13.  Entitlement to service connection for a disability 
manifested by right leg weakness.

14.  Entitlement to service connection for a disability 
manifested by left leg weakness.

15.  Entitlement to service connection for a bladder 
disability.

16.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from November 2001 
to May 2006.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims for service connection for neurogenic bladder, and 
weakness of the right and left lower extremities, the claim 
for a higher initial rating for lumbar disc disease, and the 
claim for a 10 percent disability rating based on multiple 
noncompensable service-connected disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for an 
examination scheduled in conjunction with his original 
compensation claim.  

2.  The Veteran's hypertension is manifested by diastolic 
readings that are predominantly less than 100, and systolic 
readings that are predominantly less than 160.

3.  The evidence regarding current right knee disability 
weighs against the claim.  

4.  The evidence regarding current right shoulder disability 
weighs against the claim.

5.  The evidence regarding current right lung disability 
weighs against the claim.

6.  The evidence regarding current cervical spine disability 
weighs against the claim.

7.  The evidence regarding current thoracic spine disability 
weighs against the claim.  

8.  The evidence regarding a current disability manifested by 
hearing loss, to include an organic disease of the nervous 
system, weighs against the claim.  

9.  The evidence regarding current residuals of a burst left 
ear drum weighs against the claim.  

10.  The evidence regarding a current diagnosis of PTSD 
weighs against the claim.

11.  The credible evidence regarding onset of tinnitus in 
service, and continuity of symptomatology thereafter weighs 
against the claim.

12.  The evidence regarding a missing partial spinal cord and 
in-service aggravation of congenital tethered cord syndrome 
weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2009).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  A right lung disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

5.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

6.  A thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

7.  A disability manifested by hearing loss was not incurred 
in or aggravated by service, nor may an organic disease of 
the nervous system be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

8.  Residuals of a burst left ear drum were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

9.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

10.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

11.  A missing partial spinal cord was not incurred in 
service, and congenital tethered cord syndrome was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. § 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a October 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the service 
connection claims, and the then claim for service connection 
for hypertension, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  That letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to each matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a October 2006 
audiometric evaluation.  

The Board acknowledges that, regarding the claims for service 
connection, VA examinations have not been conducted.  
However, in this case, the Veteran was afforded the 
opportunity to attend a series of examinations, and he did 
not report.  The United States Court of Appeals for Veterans 
Claims has held that VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As the Veteran has offered no reason for his failure to 
report, and has not since expressed a willingness to report 
for a rescheduled examination, the Board finds that no 
additional action is necessary.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (2009).  As this claim involves the 
Veteran's initial submission of a VA Form 21-526 after 
discharge, with the exception of the remanded claims, each of 
the claims decided herein, will be decided based on the 
evidence of record.  

II.  Analysis

Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a claimant's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran is currently assigned a noncompensable initial 
rating for hypertension.  Under 38 C.F.R. § 4.104, Diagnostic 
Code 7101, pertaining to hypertensive vascular disease, a 10 
percent rating is in order when diastolic pressure is 
predominantly 100 or more, or; when systolic pressure is 
predominantly 160 or more, or; when an individual with a 
history of diastolic pressure predominantly 100 or more 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; when systolic pressure is predominantly 200 
or more.  When diastolic pressure is predominantly 120 or 
more, a 40 percent rating is warranted.  A maximum schedular 
rating of 60 percent is assigned when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101.

A review of the post-service treatment records reveals the 
following blood pressure readings:

June 2006		149 / 77
July 2006		140 / 90
July 2006		127 / 77
August 2006		136 / 76
November 2006	141 / 77
February 2007	147 / 74
March 2007		146 / 81
April 2007		132 / 90
April 2007		112 / 70
May 2007		136 / 68
July 2007		114 / 65

As none of the readings meets the criteria for the minimum 
compensable rating, either for diastolic or systolic 
pressure, the criteria for a compensable rating are not met 
during any portion of the period on appeal; therefore, there 
is no 
basis for staged ratings.  See Fenderson, supra.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
assignment of any higher initial rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. 
Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 17, 2009).  
The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

In this case, the rating schedule for hypertension 
specifically contemplates the type of symptomatology 
demonstrated, and that schedule allows for higher ratings 
where symptomatology of the appropriate degree is 
demonstrated.  Accordingly, the Board concludes that 
extraschedular referral is not warranted in this case.

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic disease 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley (cited 
above)

In this case, service treatment records reveal that the 
Veteran was treated for complaint of right knee pain in March 
2002, and was diagnosed with a right knee strain.  The 
Veteran also reported a history of right shoulder pain on the 
report of medical history at discharge.  However, no chronic 
right knee or shoulder disability was diagnosed in service, 
the report of examination for discharge in December 2005 
shows normal findings for upper extremities, and the post-
service record demonstrates no treatment for or diagnosis of 
a chronic right knee or shoulder disability after service.  

The Veteran was treated for complaint of shortness of breath 
in June 2002 and February 2004, and was diagnosed with 
bronchitis and acute bronchitis, respectively; however, no 
chronic respiratory disability was diagnosed in service, the 
report of examination for discharge in December 2005 shows 
normal findings for lungs and chest, and the post-service 
record demonstrates no treatment for or diagnosis of a 
chronic respiratory disability after service.  

Service treatment records reveal that the Veteran was treated 
for thoracic spine pain in March 2004, but was found to have 
no abnormalities.  The report of an August 2006 spinal cord 
injury consultation notes a reported history of chronic neck 
and back pain without atrophy.  However, MRI scans of the 
thoracic and cervical spine conducted in April 2007 were 
found to be unremarkable.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes the 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
However, the Veteran has not identified a current diagnosis 
with respect to the right knee, right shoulder, thoracic 
spine, cervical spine, or a chronic respiratory disability.  
Nor has he provided any explanation for the normal 
examination findings at discharge.  As such, the Board 
accords greater probative weight to the normal findings at 
discharge.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where the evidence does not support a finding 
of current disability upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer, 3 Vet. App. at 225.  As there is no current 
disability with respect to any of the above claims, the 
criteria for service connection are not met.

Regarding hearing loss, the report of examination for 
discharge in December 2005 shows the following puretone 
thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
25
5
0
0
0

A VA examination was conducted in October 2006, and the 
following puretone thresholds were recorded:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
10
5
0
0
5

Speech discrimination results revealed 96 percent for the 
right ear and 100 percent for the left ear.  The diagnosis 
was normal hearing, bilaterally.  The report of examination 
for discharge in December 2005 shows normal findings for ear 
drums and ears, including auditory acuity.  Thus, the 
audiometric test results at separation from service do not 
meet the regulatory requirements for establishing a 
"disability" at that time, and the post-service audiometric 
results do not meet the requirements for a hearing loss 
disability currently.  See 38 C.F.R. § 3.385.  Moreover, as 
an organic disease of the nervous system has not become 
manifest at any time since service, there is no presumption 
of service connection.  See 38 U.S.C.A. §§ 1101, 1112, 11113; 
38 C.F.R. §§ 3.307, 3.309.

While the Veteran is competent to describe symptoms such as 
loss of hearing acuity, the report of medical history at 
service separation reflects his statement that he had no 
history of hearing loss.  The Board finds his contemporaneous 
statements at service separation to be more credible than his 
current recollections in the context of a claim for monetary 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  
Moreover, the Veteran has provided no reasoning that would 
counter the audiometric results in October 2006, which show 
no current hearing loss disability.  As such, the Board 
accords those results greater probative weight than the 
Veteran's assertions.  

In addition, the October 2006 examination report reflects the 
Veterans report of having sustained a ruptured left eardrum 
in service; however, the examiner concluded that there were 
no current residuals of the alleged injury.  The Veteran has 
not specifically described what he believes to be the current 
residuals, other than hearing loss and tinnitus, discussed 
elsewhere.  Therefore, the Board finds the examiner's opinion 
to be the most probative evidence regarding any current 
disability resulting from a ruptured ear drum.  

Although post-service treatment records list a history of a 
burst eardrum and hearing loss, a diagnosis noted by history 
does not constitute a current diagnosis.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Regarding the claim for service connection for PTSD, service 
treatment reveal no complaint of or treatment for psychiatric 
symptoms in service, the report of examination for discharge 
in December 2005 shows normal psychiatric findings, and the 
post-service medical evidence demonstrates that PTSD has not 
been diagnosed.  The Board acknowledges that a four-question 
July 2007 PTSD screen was noted as positive.  However, this 
does not constitute a diagnosis of PTSD, but grounds for 
further examination.  See 38 C.F.R. § 4.125 (2009).  As 
discussed above, the Veteran has failed to cooperate in 
attempts to have him examined further.  The Board also notes 
that a similar screen in July 2006, before the Veteran filed 
his claim, was negative.  The Veteran is competent to 
describe his symptoms; however, a diagnosis of PTSD must meet 
certain requirements.  See 38 C.F.R. § 4.125.  The Veteran's 
unexplained assertion that he has PTSD does not meet these 
requirements and is not probative of a current disability.  

While the record shows a current diagnosis of tinnitus, and 
the Veteran has stated that he has experienced symptoms 
related to tinnitus since service, the report of examination 
for discharge in December 2005 shows normal findings for ear 
drums and ears, and there is no medical opinion that purports 
to relate the current diagnosis to service.  While the 
Veteran is competent to report that he has ringing in his 
ears, and that he has experienced such ringing since service, 
the service records are not consistent with his current 
assertions.  Specifically, the Board notes that the Veteran 
reported no history of hearing loss, and although he provided 
a detailed list of medical problems at discharge, he did not 
mention tinnitus.  Moreover, audiological testing conducted 
at discharge did not disclose tinnitus.  The Board accords 
more credibility and thus probative weight to the normal 
findings and assertions of the Veteran at discharge than to 
the Veteran's current account, made in the context of a claim 
for monetary benefits.  See Cartright (cited above).  In 
other words, his post service assertion of an inservice onset 
of tinnitus is not credible.

Regarding the claim for service connection for a missing 
partial spinal cord, service treatment records reveal that 
the Veteran underwent lumbar spinal disc surgery in December 
2004, including a resection for adult tethered cord, after 
injuring his back during a fall into a foxhole in January 
2002.  However, the service records do not reflect or even 
suggest the removal of any part of the Veteran's spinal cord.  
While the Veteran is competent to report a contemporaneous 
medical diagnosis, in this case, he has never specifically 
contended that such a diagnosis was given, or identified the 
medical professional who rendered it.  Moreover, the service 
treatment records contain the actual surgical reports, which 
reflect only that the tethered cord was released, and not 
that any part of the cord was removed or missing.  The Board 
considers these more detailed records more probative as to 
the matter of current disability than the Veteran's 
unexplained assertions.  

Regarding the diagnosis of tethered spinal cord syndrome 
itself, the Board notes that this is defined as a congenital 
anomaly resulting from defective closure of the neural tube.  
See Dorland's Illustrated Medical Dictionary, 1873 (31st ed. 
2007).  Congenital or developmental defects are not diseases 
or injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2009); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.  
VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexist claimants' 
military service.  The opinion went on to hold, however, that 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  However, if the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Here, clinical records indicate that the Veteran underwent 
surgical release of his tethered cord syndrome in service, 
and that subsequent references have been by history only.  
The Veteran has not provided any reasoning that would counter 
these reports.  As such, there is no basis to find an 
aggravation of the congenital disorder.  

In sum, based on the evidence of record, the Board concludes 
that the Veteran does not have current disabilities of the 
right knee, right shoulder, right lung, cervical spine, 
thoracic spine, and left ear drum.  The Board also concludes 
that the Veteran does not have PTSD, a missing partial spinal 
cord, or a hearing loss disability, and that his current 
tinnitus is not related to service, and his congenital 
tethered cord syndrome was not aggravated by service.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A compensable initial disability rating for hypertension is 
denied.

Service connection for a right knee disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right lung disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for hearing loss is denied.

Service connection for a burst left ear drum is denied.

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

Service connection for missing partial spinal cord is denied. 


REMAND

The Board notes, as discussed above, that the Veteran has not 
cooperated with VA in its attempts to conduct examinations to 
evaluate his various claims.  However, service connection is 
in effect for lumbar disc disease, status post lumbar 
discectomy.  Several of the Veteran's service connection 
claims are for symptomatology that are potentially associated 
with the service-connected disability, and which are 
specifically discussed in the rating criteria for the spine.  
In particular, the General Rating Formula for Diseases and 
Injuries of the Spine directs the rater to assign separate 
ratings for bladder impairment and other associated 
neurologic abnormalities.  

In this case, service treatment records reveal that the 
Veteran was treated for complaints of weakness in the right 
lower extremity and decreased sensation in the left lower 
extremity in March 2005; and the report of examination for 
discharge in December 2005 was positive for sensory loss in 
the lower extremities, as well as loss of bladder control.  
The record contains the report of a May 2007 urology 
consultation, which includes a diagnosis of neurogenic 
bladder, as well as evidence that suggests, but does not 
confirm, that current weakness and pain in the lower 
extremities may be associated with the Veteran's lumbar disc 
disease.  While no further attempts need be made to examine 
the Veteran, it appears that the record contains adequate 
medical evidence from which an opinion could be reached as to 
the nature and etiology of the Veteran's bladder and lower 
extremity symptoms.  

Since a decision regarding whether the neurogenic bladder and 
weakness in the lower extremities is associated with the 
Veteran's lumbar disc disease may affect the outcome of the 
claim for a higher initial rating, as well as the claim for a 
10 percent disability rating based on multiple noncompensable 
service-connected disabilities, those issues are inextricably 
intertwined with the remanded claims, and the Board must 
defer adjudication of those claims pending completion of the 
remand instructions.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an 
appropriate medical professional, based on 
a review of the claims file, as to the 
nature and etiology of the Veteran's 
diagnosed neurogenic bladder, and his 
symptoms of lower extremity weakness.  

The claims folders must be made available 
to and reviewed by the medical 
professional.  

The medical professional should identify 
all currently supported diagnoses 
pertaining to these complaints, and for 
each diagnosis, should provide an opinion 
as to whether there is a 50 percent or 
better probability that such diagnosis is 
etiologically related to the Veteran's 
service-connected lumbar disc disease, or 
is otherwise related to service.  

2.  Undertake any other development that 
is warranted.

3.  Readjudicate the remanded claims.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


